United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                          June 23, 2003

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 02-60713
                              Summary Calendar


DULAL MRIDHA,

                                           Petitioner,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

                                           Respondent.

                           --------------------
                  Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A73 569 373
                           --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Petitioner Dulal Mridha petitions this court for review of the

Board     of   Immigration   Appeals’s    (BIA)    1998   order    denying      his

asylum application and ordering deportation, and its 2002 order

denying Petitioner’s motion to reopen deportation proceedings.

The   Respondent     has   moved   for   summary   affirmance      or,    in    the

alternative, to reset the briefing schedule to allow him to file a

brief.

      As Mridha’s time for appealing the BIA’s denial of his asylum

application and order of deportation has expired, and as Mridha has

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
failed to challenge the BIA’s determination that he failed to

present new material evidence in support of his motion to reopen,

we grant the Respondent’s motion for summary affirmance, deny his

alternative motion as unnecessary, and affirm the BIA’s rulings.

PETITION FOR REVIEW DENIED; RULINGS AND ORDERS OF BIA AFFIRMED;

ALTERNATIVE MOTION DENIED.




                                2